1 Reported in 179 P.2d 961.
These are original applications, consolidated for hearing and opinion, made in this court for the issuance of a writ of mandamus to compel the secretary of state to accept filings for referendum of parts of chapter 288 and chapter 289 of the Laws of 1947. The secretary of state refused to accept the filings on the ground that chapters 288 and 289, supra, each contained an emergency clause declaring the act to be necessary for the immediate preservation of the public peace, health, and safety.
Chapter 288, p. 1356, of the Laws of 1947 relates primarily to the old-age assistance program. Chapter 289, p. 1363, relates to the general assistance program. Each statute is amendatory of prior statutes on the same subject. In each case, the legislature changed eligibility requirements, curtailed the amount of assistance given, eliminated certain persons from the public welfare rolls, and included in each act an appropriation to carry on the program as set forth in the act.
Section 3 of chapter 289, p. 1365, Laws of 1947, amends chapter 216, p. 864, Laws of 1939, as amended by chapter 128, p. 379, Laws of 1941, and chapter 172, p. 550, Laws of 1943, by adding new sections, one of which (§ 17-a) reads as follows:
"General assistance shall be granted under the provisions of this act on the basis of actual need, taking into account the income, resources and maintenance available to the individual from whatever source derived and his necessary expenditures, and the facts and circumstances existing in each case. There is hereby appropriated from the General Fund to the State Department of Social Security the sum of twenty-four million dollars ($24,000,000), or so much thereof as may be necessary, to provide general assistance in accordance with the provisions of this act and other laws governing the matter: Provided, That the total obligations or payments made from this appropriation during the six *Page 741 
month period immediately following the effective date of this act shall not exceed the sum of six million dollars ($6,000,000) and the total obligations or payments made during any succeeding three month period shall not exceed an amount equal to the proportion of the unobligated balance of this appropriation which said three month period bears to the remaining months in the biennium: Provided further, That any reduction in any grant to stay within the provisions hereof shall apply ratably to all grants of the same class. . . ."
Section 4, chapter 288, p. 1359, Laws of 1947, which amends § 3, chapter 7, p. 25, Laws of 1945 (Rem. Supp. 1945, § 9998-38 [P.P.C. § 921-9]), makes an appropriation of eighty-five million dollars for payment of senior citizen grants and carries a proviso that the payments made during any succeeding three-month period shall not exceed an amount equal to the proportion of the unobligated balance of the appropriation which the said three-month period bears to the remaining months in the biennium.
In other words, the two acts provide that, if there is any failure of appropriation to meet the needs of either program during any three-month period, grants of all beneficiaries shall be reduced proportionately during that period. Each act concludes with an emergency clause reading as follows:
"This act is necessary for the immediate preservation of the public peace, health and safety and shall take effect April 1, 1947."
In each case, the relator seeks a referendum, not on the entire act, but on all portions of each act except the words actually making an appropriation and except the emergency declaration. The language of chapter 289 which relator proposes shall be unaffected by the referendum constitutes an entire sentence, but in chapter 288 the language relative to an appropriation constitutes only a portion of a sentence.
Relator concedes that the section of each statute providing for an appropriation is emergent, in that the appropriation is for the support of an existing state institution, but argues that the remainder of the two statutes is referable under the seventh amendment to the state constitution, *Page 742 
which provides that the second power reserved by the people is the referendum,
". . . and it may be ordered on any act, bill, law, or any part thereof passed by the legislature, . . ."
[1] Paragraph (b) of the seventh amendment to the constitution, after providing that any act, bill, law, or any part thereof passed by the legislature may be subject to referendum, reads as follows:
". . . except such laws as may be necessary for the immediate preservation of the public peace, health or safety, support of the state government and its existing public institutions, . . ."
The framers of the seventh amendment to the state constitution advisedly use the language quoted above. The exception deals with a "law" not a "part" of a law, necessary for the immediate preservation of the public peace, support of existing state institutions, etc. It was not intended that an emergency could be picked to pieces. Each emergency measure, however urgent, may contain within its provisions some sentences or clauses which could be picked out and, if examined separately, could be found not to be essential to the emergency purpose. No such result was intended by the framers of the seventh amendment to the constitution.
The constitution authorizes referendum on a part of a law which is subject to referendum, but it does not contemplate a law partially subject to referendum and partially not subject to referendum. That is obvious from the above-quoted portion of paragraph (b) of the seventh amendment to the constitution.
[2] A partial referendum may not be had on a law which admittedly contains emergent matter. The appropriation in each act under consideration contains an appropriation for the support of an existing public institution, hence the section in each statute carrying an appropriation for existing institutions of the state government is not subject to referendum. The seventh amendment to the constitution contains no requirement that the legislature shall make a declaration of an emergency or that a measure is necessary *Page 743 
for the support of the state government. Art. II, § 31, of the constitution as originally written, provided that:
"No law, except appropriation bills, shall take effect until ninety days after the adjournment of the session at which it was enacted, unless in case of any emergency (which emergency must be expressed in the preamble or in the body of the act) the legislature shall otherwise direct by a vote of two-thirds of all the members elected to each house; . . ."
The section of the constitution, as originally written, which required the emergency to be expressed in the preamble or in the body of the act, was repealed by the seventh amendment to the state constitution.
In State ex rel. Case v. Howell, 85 Wash. 281, 147 P. 1162, we held that a law providing for the support of the state government and its existing institutions is not subject to referendum, even if the legislature makes no declaration of emergency in such act.
In State ex rel. Robinson v. Reeves, 17 Wash. 2d 210,135 P.2d 75, 146 A.L.R. 280, we held that, under the seventh amendment to the state constitution, all acts passed by the legislature are subject to the referendum except those in exercise of the police power and those providing for the support of the state and its existing institutions. In other words, a legislative declaration that the measure is necessary for the support of the state government is not essential to protect the measure from referendum if the measure in fact is one for the support of the state government.
[3] If there is any section or portion of a statute which the court can say is an emergency, a referendum cannot be permitted of the entire act or of all of the act except the emergency portion of the act. State ex rel. Short v. Hinkle, 116 Wash. 1,198 P. 535. See, also, State ex rel. Boatmen's Nat. Bank v.Webster Groves Sewer Dist., 327 Mo. 594, 37 S.W.2d 905.
[4] In each of the statutes in the cases at bar is a declaration that the act is necessary for the immediate preservation of the public peace, health, and safety. We have consistently held that such legislative declaration of *Page 744 
emergency and necessity for the enactment is conclusive and must be given effect, unless the declaration on its face is obviously false; and, in determining the truth or falsity of the legislative declaration, we will enter upon no inquiry as to the facts, but must consider the question from what appears upon the face of the act, aided by the court's judicial knowledge. Stateex rel. Hamilton v. Martin, 173 Wash. 249, 23 P.2d 1. We must give to the action of the legislature and its declaration of an emergency every favorable presumption.
[5] The legislature adopted the means which it conceived was best adapted to assure to persons really in need of public assistance, an adequate amount of money for maintenance of themselves in health and safety and to protect the public by eliminating those privations which we held in State ex rel.Hamilton v. Martin, supra, can menace the public peace. There is nothing of which we can take judicial notice to establish the fact that the two statutes are not necessary for the immediate preservation of the public peace, health, and safety.
We agree with counsel for respondent that a referendum may not be permitted as to either of the statutes before us, for the reason that each is an emergency measure necessary for the support of an existing state institution. The emergency content affects the entire statute in each case. The constitution does not expressly authorize, nor is there any language in the constitution which impliedly sanctions, a delay of the effective date and permitting a referendum on portions of emergency legislation which the sponsors of a referendum may conceive not to be essential to the emergency portions of a law.
The writ is denied in each case.
STEINERT, ROBINSON, and SIMPSON, JJ., concur.
JEFFERS and ABEL, JJ., concur in the result.